Exhibit 99.1 FOR IMMEDIATE RELEASE DEL GLOBAL TECHNOLOGIES ANNOUNCES AN AGREEMENT IN PRINCIPLE TO SELL ITS DEL MEDICAL IMAGING BUSINESS Roselle, IL – November 12, 2009 Del Global Technologies Corp. (OTCBB: DGTC) (“Del Global” or “the Company”)and United Marketing Group (“UMG”) have entered into an Agreement in Principle to transfer certain assets and the product lines of Del Medical Imaging from Del Global to UMG. It is the goal of the parties to have the transaction completed prior to the 2009 Radiological Society of North America (RSNA) trade show beginning at the end of this month. This strategic acquisition adds the heritage and quality of the Del Medical X-ray products to the already robust product portfolio of UMG. “UMG intends to continue to run Del Medical as a wholly-owned subsidiary, enhance the existing product line and maintain the collective current channels of distribution. We are proud to bring the Del Medical reputation under the UMG umbrella. We will continue to offer the same quality and reliability of Del Medical products that our customers have come to expect,” says Toufic Lorenzo, President & CEO of United Marketing Group.” “We are pleased that we have found a home with UMG for the Del Medical U.S. imaging business that will provide for it to grow and prosper. The transaction does not include our Villa subsidiary in Italy,” said John Quicke, President and CEO of Del Global. He added,“After completion of this transaction Del Global will focus its efforts on growing Villa in the international imaging markets and the power supply business through its RFI subsidiary.” The transaction is subject to execution of a definitive agreement among the parties and approval of the Boards of Directors of Del Global and UMG. No assurances can be given that a definitive agreement will be executed. ABOUT DEL GLOBAL TECHNOLOGIES Del Global Technologies Corp. is primarily engaged in the design, manufacture and marketing of high performance diagnostic imaging systems for medical, dental and veterinary applications through the Del Medical Systems Group. Through its U.S. based Del Medical Imaging Corp. and Milan, Italy based Villa Sistemi Medicali S.p.A. subsidiaries, the Company offers a broad portfolio of general radiographic, radiographic/fluoroscopic, portable x-ray and digital radiographic systems to the global marketplace. Through its RFI subsidiary, Del Global manufactures proprietary high-voltage power conversion subsystems including electronic filters, high voltage capacitors, pulse modulators, transformers and reactors, and a variety of other products designed for industrial, medical, military and other commercial applications.The Company’s web site is www.delglobal.com. Del Global Technologies Corp. Page 2 November 12, 2009 ABOUT UNITED MARKETING GROUP UMG Inc., a privately held company headquartered in Harrison New York, is a master distributor of digital and analog medical imaging products to the private practice, non-hospital, market place. It distributes FujiFilm USA medical x-ray film and Computed Radiography (CR) systems, Konica-Minolta CR systems, UltraRad PACS products, and Carestream medical x-ray film to a network of over 350 U.S. imaging dealers. In addition to its medical products, UMG also private labels dental x-ray film for major U.S. dental distributors.
